DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Amendments to the claims filed on 15 July 2022 are herein acknowledged.  Claims 1, 3-12, and 40-48 remain pending and are hereinafter examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 45, the original Specification is silent as to how the claimed “complexity of the feature” is determined.  The Specification discloses that trends in tissue type area or proportions, or tissue class area or proportions may be monitored over time and/or displayed in any suitable form (see, Specification, [0217]).  Furthermore, an indication of wound “complexity” may be determined and displayed based on identified tissue types and their proportions (id.).  It remains unclear, however, how a complexity of the feature is determined and how one of ordinary skill in the art may determine complexity based on tissue type area or proportions, or tissue class area or proportions.    Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claims 46-48, the claims are rejected based on their dependency on Claim 45 as stated above.

Claims 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 45, it is unclear what the Applicant defines as “complexity.”  The Specification discloses that trends in tissue type area or proportions, or tissue class area or proportions may be monitored over time and/or displayed in any suitable form (see, Specification, [0217]).  Furthermore, an indication of wound “complexity” may be determined and displayed based on identified tissue types and their proportions (id.).  It remains unclear, however, how a complexity of the feature is determined and how one of ordinary skill in the art may determine complexity based on tissue type area or proportions, or tissue class area or proportions.
The Applicant is invited to appreciate the breadth of the limitation “complexity”, which may be found based on a specific size/proportion, tissue type, gravity scale, etc.  More specifically, it is unclear at what threshold a wound region would be considered complex v. non-complex.  Clarification is required.
Regarding Claims 46-48, the claims are rejected based on their dependency on Claim 45 as stated above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, and 40-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the claim is a method claim for assessing a feature on a patient’s skin surface which is a process claim that falls within one of four statutory categories.
The claim recites the limitations “… ii. determining a boundary of the feature in the three-dimensional data set; iii. determining, … a three-dimensional surface area of the feature within the boundary; iv. Identifying a plurality of sub-region within the boundary; v. identifying one or more tissue types in each of the sub-regions.” These limitations, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements precludes the step from practically being performed in the mind and/or with the aid of pen/paper. For example, a user can visually inspect a region of interest on patient’s skin from various angles, mentally determine in his/her mind the boundary of the feature and surface area, identify sub-regions; or identify the tissue types. As such, the claim falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements including “receiving a three-dimensional data set representative of the patient's skin surface,” “determining, with a processor, a three-dimensional surface area of the feature within the boundary”; and “receiving a user input manually adjusting one or more of the identified sub-regions”.  “Receiving a three-dimensional data set” and “receiving a user input” are  insignificant extra pre-solution activities that amount to mere data gathering (see MPEP 2106.05(g)).  The limitation, determining the three-dimensional surface area of the feature within the boundary with a processor, amounts to mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
Furthermore, the additional elements, either alone or in combination, as stated above, do not recite limitations that are sufficient to amount to significantly more than the judicial exception. Notably, as recited “receiving a user input manually adjusting,” which upon review of the applicant’s specification is enabling the user “to rotate the displayed representation, zoom in or out, pan, add markings, notes,” (see Spec. [0164]) is a conventional function that do not impose any meaningful structural limitations on the method/system used to implement the judicial exception. Thus, the claim is not patent eligible.
	Regarding Claim 3, in view of the above with regard to Claim 1, dependent Claim 3 fails to recite patent-eligible subject matter under 35 U.S.C. 101. The phrase “identifying, …, the plurality of sub-regions,” is an abstract idea that can practically be performed by a user mentally or with the aid of pen/paper.  The  mere automation of a process “with a processor,” as discussed under Claim 1 above, do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
	Regarding Claim 4, in view of the above with regard to claims 1 and 3, dependent Claim 4 fails to recite patent-eligible subject matter under 35 U.S.C. 101. As recited under Claim 4, one or more of image data such as the “three-dimensional image data,” refers to the same data set that previously claimed in Claim 1. As discussed under Claim 1, this limitation is an insignificant extra pre-solution activity that amounts to mere data gathering (see MPEP 2106.05(g)), and neither integrates the judicial exception into a practical application nor amounts to significantly more than the judicial exception.
	Regarding Claim 5, in view of the above with regard to Claim 1, dependent Claim 5 recites the additional limitations “… via a user interface, a user input manually identifying the plurality of sub-regions.” These limitations are  insignificant extra pre-solution activities (see MPEP 2106.05(g)) and do not  integrate the judicial exception into a practical application. 
Furthermore, the additional elements, either alone or in combination, as stated above, do not recite limitations that are sufficient to amount to significantly more than the judicial exception. Notably, as recited “receiving, via a user interface,” which upon review of the applicant’s specification is a “suitable user interface, such as a touchscreen, pointer (e.g. mouse), keyboard, trackball, scroll wheel, voice recognition etc.,” (see Spec. [0164]) is a conventional component for receiving a user input that do not impose any meaningful structural limitations on the method/system used to implement the judicial exception. Thus, the claim is not patent eligible.
	Regarding Claims 6, in view of the above with regard to Claim 1, dependent Claim 6 recites the limitations “…identifying one or more of the plurality of sub-regions; and … identifying, …, one or more other of the plurality of sub-regions.” These limitations, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements precludes the step from practically being performed in the mind and/or with the aid of pen/paper.
	The claim recites additional elements including “… receiving, via a user interface, a user input manually identifying …; and automatically identifying, with a processor.”  The mere automation of a process “with a processor,” as discussed under Claims 1 and 3, and the recitation of a “user interface” and manual identification, as discussed under Claim 5, neither integrate the judicial exception into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, dependent Claim 6 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
	Regarding Claim 7, in view of the above with regard to Claim 1, dependent Claim 7 recites the limitations “… determining, for each sub-region of the plurality of sub-regions, a proportion of a surface area of that sub-region occupied by each tissue type identified in that sub-region.”  This limitation, is a  process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned dependent claim elements precludes the step from practically being performed in the mind and/or with the aid of pen/paper. For example, a user by inspecting a region/sub-region of interest on patient’s skin, in his/her mind and/or with the aid of pen/paper, can determine the proposed proportions as claimed in the inventions. As such, the claim falls within the “Mental Processes” grouping of abstract ideas. The claim also fails to recite any limitations that integrate the abstract idea into practical applications or amount to significantly more than judicial exceptions.
	Regarding Claim 8, in view of the above with regard to Claim 1, dependent Claim 8 recites the limitations “… determining, for each sub-region of the plurality of sub-regions, a proportion of a surface area of that sub-region occupied by each tissue type identified in that sub-region; determining a surface area of each sub-region of the plurality of sub-regions; and aggregating the determined proportions of tissue types to determine one or more of: (a) an aggregated surface area occupied by each tissue type, and (b) an aggregated proportion of the surface area of the feature occupied by each tissue type.” These limitation, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned dependent claim elements precludes the step from practically being performed in the mind and/or with the aid of pen/paper. For example, a user by inspecting a region/sub-region of interest on patient’s skin, in his/her mind and/or with the aid of pen/paper, can determine the proposed proportions/surface areas and by aggregating them can achieve the proposed results as claimed in the inventions. As such, the claim falls within the “Mental Processes” grouping of abstract ideas. The claim also fails to recite any limitations that integrate the abstract idea into practical applications or amount to significantly more than judicial exceptions.
	Regarding Claim 9, in view of the above with regard to Claim 1, dependent Claim 9 recites additional limitations. With the same reasoning as provided under Claims 7 and 8 above, all the additional elements recited in Claim 9 are abstract ideas and can practically be performed in the mind and/or with the aid of pen/paper. These additional limitations do not include any element that integrates the judicial exception into a practical application or amounts to significantly more than the judicial exception.
Regarding Claim 10, in view of the above with regard to claims 1 and 9, dependent Claim 10 fails to recite patent-eligible subject matter under 35 U.S.C. 101. Classifying tissues into viable and non-viable classes, as recited in Claim 4, is an abstract idea that can practically be performed by a user/clinician mentally or with the aid of pen/paper, and neither integrates the judicial exception into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Regarding Claim 11, in view of the above with regard to Claim 1, dependent Claim 11 recites the limitation “… the tissue classes include a viable tissue class and a non-viable tissue class.” This tissue classification can practically be performed by a user/clinician in the mind and/or with the aid of pen/paper. This limitation does not include any element that integrates the judicial exception into a practical application or amounts to significantly more than the judicial exception.
	Regarding Claim 12, in view of the above with regard to Claim 1, dependent Claim 12 recites the limitation “… and processing the … data to form the three- dimensional data set.” By visually inspecting a captured image, this limitation can practically be performed by a user/clinician in the mind and/or with the aid of pen/paper.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element “capturing three-dimensional image data of the patient's skin surface.” This limitation is an insignificant extra pre-solution activity that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (see MPEP 2106.05(g)).
	Regarding Claim 40, in view of the above with regard to Claim 1, dependent Claim 40 recites the limitations “… displaying, via a user interface, data indicative of at least the one or more of the identified sub-regions to be adjusted; and receiving, via the user interface, a user manipulation of the displayed data.” The additional elements “displaying, via a user interface” and a user manipulation via a user interface are insignificant extra post-solution activities that do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (see MPEP 2106.05(g)). 
Furthermore, as stated under Claim 5, “receiving, via a user interface,” and as stated under Claim 1, a user manipulation are conventional functions that do not impose any meaningful structural limitations on the method/system used to implement the judicial exception. Thus, these limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Regarding Claim 41, in view of the above with regard to Claim 1, dependent Claim 41 recites the limitation “… displaying the identified sub-regions and overlaying previously gathered data for one or more of the identified sub-regions.” This limitation is an insignificant extra post-solution activity that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (see MPEP 2106.05(g)).
Regarding Claim 42, in view of the above with regard to Claim 1, dependent Claim 42 recites the limitation “… comprises monitoring trends in tissue type area or proportions over time.” This limitation can practically be performed by a user/clinician in the mind and/or with the aid of pen/paper. For example, a user with the aid of pen/paper can collect and archive sub-regions information, monitor trends in tissue type area or proportions over time. This limitation does not include any element that integrates the judicial exception into a practical application or amounts to significantly more than the judicial exception.
	Regarding Claim 43, in view of the above with regard to Claim 1, dependent Claim 43 recites the limitation “… displaying tissue type area or proportions, or tissue class area or proportions.” This limitation is an insignificant extra post-solution activity that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (see MPEP 2106.05(g)).
	Regarding Claim 44, the claim is a method claim for assessing a feature on a patient’s skin surface which is a process claim that falls within one of four statutory categories.
The claim recites the limitations “assessing a feature on patient’s skin surface, including: … ii. determining a boundary of the feature in the three-dimensional data set; iii. determining … a three-dimensional surface area of the feature within the boundary; and iv. identifying a plurality of sub-region within the boundary and identifying one or more tissue types in each of the sub-regions, wherein identifying the plurality of sub-regions includes … identifying one or more of the plurality of sub-regions; and … identifying … one or more others of the plurality of sub-regions.” These limitations, as stated above, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements precludes the step from practically being performed in the mind. For example, a user can visually inspect a region of interest on patient’s skin from various angles, manually determine in his/her mind the boundary of the feature and corresponding surface areas, identify regions/sub-regions, and identify the tissue types. As such, the claim falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements including “… i. receiving a three-dimensional data set representative of the patient's skin surface, … iii. determining with a processor a three-dimensional surface area of the feature within the boundary; … receiving, via a user interface, a user input manually identifying one or more of the plurality of sub-regions; and automatically identifying, with a processor, one or more others of the plurality of sub-regions.” “Receiving a three-dimensional data set” and “receiving, via a user interface, a user input”  are insignificant extra pre-solution activities (see MPEP 2106.05(g)). Additionally, “determining, with a processor …” amounts to mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
Furthermore, the additional elements, either alone or in combination, as stated above, do not recite limitations that are sufficient to amount to significantly more than the judicial exception. Notably, as stated under Claim 5, “receiving, via a user interface, a user input …” are conventional functions that do not impose any meaningful structural limitations on the method/system used to implement the judicial exception. Thus, the claim is not patent eligible.

Regarding Claim 45, the claim is a method claim for assessing a feature on a patient’s skin surface which is a process claim that falls within one of four statutory categories.
The claim recites the limitations “assessing a feature on patient’s skin surface, including: … ii. determining a boundary of the feature in the three-dimensional data set; iii. Determining  … a three-dimensional surface area of the feature within the boundary; iv. identifying a plurality of sub-region within the boundary; v. identifying one or more tissue types in each sub-region; and vi. determining … an indicator of complexity of the feature.” These limitations, as stated above, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind. That is, nothing in the aforementioned claim elements precludes the step from practically being performed in the mind. For example, a user can visually inspect a region of interest on patient’s skin from various angles, manually determine in his/her mind the boundary of the feature and corresponding surface areas, identify regions/sub-regions, identify the tissue types, and determine a level of complexity based on factors such as tissue types. As such, the claim falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of  “i. receiving a three-dimensional data set representative of the patient’s skin surface; … iii. determining, with a processor, a three-dimensional surface area of the feature within the boundary; … vi. determining and displaying an indicator of complexity of the feature.” As discussed under Claim 44, “Receiving a three-dimensional data set” is an insignificant extra pre-solution activity (see MPEP 2106.05(g)), and “determining, with a processor …” amounts to mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). As stated under Claim 40, the additional element “displaying,” is an insignificant extra post-solution activity that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (see MPEP 2106.05(g)).
Furthermore, the additional elements, either alone or in combination, do not recite limitations that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.
Regarding Claim 46, in view of the above with regard to Claim 45, dependent Claim 46 recites the limitation “… monitoring trends in the complexity over time.” This limitation can practically be performed by a user/clinician in the mind and/or with the aid of pen/paper. For example, a user with the aid of pen/paper can collect and archive information and monitor trends over time. This limitation does not include any element that integrates the judicial exception into a practical application or amounts to significantly more than the judicial exception. 
Regarding Claim 47, in view of the above with regard to Claim 45, dependent Claim 47 recites the limitation “… determining the indicator of complexity is based at least in part on proportions of the identified tissue types.” This limitation can practically be performed by a user/clinician in the mind and/or with the aid of pen/paper. For example, a user with the aid of pen/paper can determine a level of complexity based on his/her observation of identified tissue types and proportions. This limitation does not include any element that integrates the judicial exception into a practical application or amounts to significantly more than the judicial exception. 
Regarding Claim 48, in view of the above with regard to Claim 45, dependent Claim 48 recites the limitations “… determining for each sub-region a proportion of a surface area of that sub-region occupied by each tissue type identified in that sub-region; determining a surface area of each sub-region; and aggregating the determined proportions of tissue types to determine one or more of (a) an aggregated surface area occupied by each tissue type and (b) an aggregated proportion of the surface area of the feature occupied by each tissue type, wherein the indicator of complexity is determined based on the identified tissue types and their aggregated proportions.” These limitations can practically be performed by a user/clinician in the mind and/or with the aid of pen/paper. For example, a user by visual inspection and with the aid of pen/paper can determine a proportion of a surface area of that sub-region occupied by each tissue type, determining a surface area of each sub-region, and perform aggregation operations to achieve the intended results as claimed in Claim 48. These limitations do not include any element that integrates the judicial exception into a practical application or amounts to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-48 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pedersen (US 2017/0076446 A1).
Regarding Claim 45, Pedersen discloses a method of assessing a feature on a patient's skin surface, ([0050] wherein a method of wound assessment is introduced by capturing an image of a body part including a wound area) including: 
i. receiving a three-dimensional data set representative of the patient's skin surface; ([0041], “perform color image segmentation and component configured to assess the wound area … capturing images of the foot ulcer under controlled distance”; [0042], “A JPEG image captured by a smart phone is converted into an RGB bitmap image” that includes the information regarding the location of the pixel as well as color (RGB) values for each pixel location; [0046] wherein the patient or caregiver capture images of the foot ulcer; [0054], “the image is preprocessed and provided to an image segmentation component 27 and a wound boundary determination component 29 that are configured to extract a boundary of the area of the wound. A color image segmentation component 35 is configured to perform color segmentation”; Therefore, collecting data including pixel locations with corresponding RGB values, and the distance can be interpreted as collecting at least a 3-dimensional data set; see also Fig.1, #15); 
ii. determining a boundary of the feature in the three-dimensional data set; (Fig. 1, #29; [0054]; see also the citations/explanations provided for the preceding limitations provided above in Claim 45); 
iii. determining, with a processor, a three-dimensional surface area of the feature within the boundary; ([0040] wherein a smartphone can be used collaboratively with a laptop for image analysis; [0042]-[0043] wherein the captured image obtained by a smart phone is analyzed and down-samples for faster processing, and the boundary of the wound area is determined; see also the citations/explanations provided for the preceding limitations provided above in Claim 145; 
iv. identifying a plurality of sub-regions within the boundary; ([0054] wherein a plurality of sub-regions [segments] within the boundary is determined); 
v. identifying one or more tissue types in each sub-region ([0149]-[0152] wherein a color segmentation method classifies the tissue in a region of interest into yellow, black, red, or mixed tissue types in which red tissues are viewed as being in inflammatory, proliferation, or mutation phase; yellow tissues indicate the infected tissues or tissues that contain slough; and black tissues indicate necrotic areas [which can be interpreted as dividing the wound area/a region of interest into subregions or sub-sets of sub-regions as new regions, based on colors as an indicative of tissue types]); and 
vi. determining and displaying an indicator of complexity of the feature ([0054] wherein each region being associated with the color [an indicator of complexity] that indicates a healing condition of the segment; [0149]-[0152] wherein color segmentation is introduced which represents the different phases of the tissue [an indicator of complexity] on the continuum of the wound healing process; [0044]-[0045], wherein the color segmentation is used to determine tissue types such as healing or inflamed and tissue classes by indicating necrotic tissue, in contrast to viable one; Fig. 1, wherein the final results are presented through a user interface).
Regarding Claim 46, Pedersen discloses all the elements of Claim 45 as stated above. Pedersen further discloses the method of claim 45 wherein the method further comprises monitoring trends in the complexity over time ([0161, [0171]-[0174] wherein a healing score based on tissue types [an indication of complexity] in multiple visits is monitored over time).
Regarding Claim 47, Pedersen discloses all the elements of Claim 45 as stated above. Pedersen further discloses the method of claim 45 wherein determining the indicator of complexity is based on the identified tissue types and their proportions ([0172]-[0174] wherein a healing score based on tissue types [an indication of complexity] in multiple visits is monitored over time. In one instance, the entire area and areas of tissue types within that area are measured, and the weights can be adjusted to indicate the importance of each tissue type).
Regarding Claim 48, Pedersen discloses all the elements of Claim 45 as stated above. Pedersen further discloses the method of claim 45 wherein the method further comprises: 
determining for each sub-region a proportion of a surface area of that sub-region occupied by each tissue type identified in that sub-region ([0172] wherein red, yellow, and black tissue areas [RA, YA, BA] are determined within the area of a wound, that can be interpreted a region/sub-region of an area of skin); 
determining a surface area of each sub-region ([0172]-[0174] wherein a surface area of a region can be determined by determining the surface areas of its sub-regions, or in one instance, by using equation 10 with all weights equal to 1); and 
aggregating the determined proportions of tissue types to determine one or more of (a) an aggregated surface area occupied by each tissue type and (b) an aggregated proportion of the surface area of the feature occupied by each tissue type, wherein the complexity is determined based on the identified tissue types and their aggregated proportions. ([0172]-[0174] wherein a healing score based on tissue types [an indication of complexity] in multiple visits is monitored over time. In one instance, by having all the weights equal to 1, the entire area can be measured by summation/aggregation of tissue type areas in color-segmented sub-regions which can be interpreted as the proportion of a tissue in a region of interest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 40, 42-44  are rejected under 35 U.S.C. 103 as obvious over Pedersen (US 2017/0076446 A1) in view of Mashburn (David N. Mashburn et al., Enabling user-guided segmentation and tracking of surface-labeled cells in time-lapse image sets of living tissues, NIH Public Access, May 1, 2013).
Regarding Claim 1, Pedersen discloses a method of assessing a feature on a patient's skin surface, ([0050] wherein a method of wound assessment is introduced by capturing an image of a body part including a wound area) including: 
i. receiving a three-dimensional data set representative of the patient's skin surface; ([0041], “perform color image segmentation and component configured to assess the wound area … capturing images of the foot ulcer under controlled distance”; [0042], “A JPEG image captured by a smart phone is converted into an RGB bitmap image” that includes the information regarding the location of the pixel as well as color (RGB) values for each pixel location; [0046] wherein the patient or caregiver capture images of the foot ulcer; [0054], “the image is preprocessed and provided to an image segmentation component 27 and a wound boundary determination component 29 that are configured to extract a boundary of the area of the wound. A color image segmentation component 35 is configured to perform color segmentation”; Therefore, collecting data including pixel locations with corresponding RGB values, and the distance can be interpreted as collecting at least a 3-dimensional data set; see also Fig.1, #15) 
ii. determining a boundary of the feature in the three-dimensional data set; (Fig. 1, #29; [0054]; see also the citations/explanations provided for the preceding limitations provided above in Claim 1);
iii. determining, with a processor, a three-dimensional surface area of the feature within the boundary; ([0040] wherein a smartphone can be used collaboratively with a laptop for image analysis; [0042]-[0043] wherein the captured image obtained by a smart phone is analyzed and down-samples for faster processing, and the boundary of the wound area is determined; see also the citations/explanations provided for the preceding limitations provided above in Claim 1);
iv. identifying a plurality of sub-regions within the boundary; ([0054] wherein a plurality of sub-regions [segments] within the boundary is determined); and 
v. identifying one or more tissue types in each of the sub-regions; ([0149]-[0152] wherein a color segmentation method classifies the tissue in a region of interest into yellow, black, red, or mixed tissue types in which red tissues are viewed as being in inflammatory, proliferation, or mutation phase; yellow tissues indicate the infected tissues or tissues that contain slough; and black tissues indicate necrotic areas [which can be interpreted as dividing the wound based on colors, as an indicative of tissue types, into subregions or sub-sets of sub-regions as new regions]). 
However, Pedersen is silent to the step of receiving a user input manually adjusting one or more of the identified sub-regions.
In an analogous imaging field of endeavor, Mashburn discloses methods of using image segmentation and their underlying issues for the segmentation of an image into individual cells (plurality of sub-regions) and analyzing living tissues (Page 1-2). In particular, Mashburn teaches a method of image segmentation comprising the step of receiving a user input manually adjusting one or more of the identified sub-regions. (Page 12, Fig. 2, wherein segments are manually added/deleted and automatic segmentation is done after manual manipulations; Page 4 wherein the algorithm is implemented using Python  and other software-based tools [to be run on a processing unit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the identified sub-regions, as taught by Pedersen, and adjust the identified sub-regions, like taught by Mashburn, to achieve the needed accuracy by user interactions (see Mashburn, Pages 1-2).
Regarding Claim 3, Pedersen in view of Mashburn discloses all the elements of Claim 1, as stated above. Pedersen further teaches the method of claim 1 wherein the step of identifying the plurality of sub-regions includes automatically identifying, with a processor, the plurality of sub-regions. ([0151]-[0159] wherein a k-means clustering algorithm is used for automatic color segmentation of the wound into plurality of sub-regions by presetting the cluster number [0193] wherein a system including a processor is used to implement the segmentation).
Regarding Claim 6, Pedersen in view of Mashburn discloses all the elements of Claim 1, as stated above. However, Pedersen, as modified by Mashburn, further lacks a clear disclosure of the method of claim 1 wherein the step of identifying the plurality of sub-regions includes  receiving, via a user interface, a user input manually identifying one or more of the plurality of sub-regions; and automatically identifying, with a processor, one or more others of the plurality of sub-regions.
Mashburn further teaches the step of identifying the plurality of sub-regions includes receiving, via a user interface, a user input manually identifying one or more of the plurality of sub-regions; and automatically identifying, with a processor, one or more others of the plurality of sub-regions (Page 12, Fig. 2, wherein segments are manually added/deleted and automatic segmentation is done after manual manipulations; Page 4 wherein the algorithm is implemented using Python  and other software-based tools [to be run on a processing unit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of identifying the plurality of sub-regions, as taught by Pedersen, to include receiving, via a user interface, a user input manually identifying one or more of the plurality of sub-regions; and automatically identifying, with a processor, one or more others of the plurality of sub-regions, like taught by Mashburn, to achieve the needed accuracy by user interactions (see Mashburn, Pages 1-2).
Regarding Claim 7, Pedersen in view of Mashburn discloses all the elements of Claim 1 as stated above. Pederson further teaches the method of claim 1 wherein the method further comprises determining, for each sub-region of the plurality of sub-regions, a proportion of a surface area of that sub-region occupied by each tissue type identified in that sub- region ([0173] wherein Yellow, Red, and Black tissues types are determined within the wound [which can be interpreted as a region of interest]).
Regarding Claim 8, Pedersen in view of Mashburn discloses all the elements of Claim 1 as stated above. Pedersen further teaches the method of claim 1 wherein the method further comprises: 
determining, for each sub-region of the plurality of sub-regions, a proportion of a surface area of that sub-region occupied by each tissue type identified in that sub-region ([0173] wherein Yellow, Red, and Black tissues types are determined within the wound boundary [which can be interpreted as a region of interest]); 
determining a surface area of each sub-region of the plurality of sub-regions ([0172]-[0174] wherein a surface area of a region can be determined by determining the surface areas of its sub-regions; or in one instance, by using equation 10 with all weights equal to 1); and
aggregating the determined proportions of tissue types to determine one or more of: (a) an aggregated surface area occupied by each tissue type, and (b) an aggregated proportion of the surface area of the feature occupied by each tissue type ([0173] wherein, in one instance of the disclosed equation, the area of [a region of interest] can be determined by having all the weights equal to 1 that results in the aggregation of Yellow, Red, and Black tissue types in the aforementioned area).
Regarding Claim 9, Pedersen in view of Mashburn discloses all the elements of Claim 1 as stated above. Pedersen further teaches the method of claim 1 wherein the method further comprises: 
determining, for each sub-region of the plurality of sub-regions, a proportion of a surface area of that sub-region occupied by each tissue type identified in that sub-region ([0173] wherein Yellow, Red, and Black tissues types are determined within the wound [which can be interpreted as a region of interest]); 
determining a surface area of each sub-region of the plurality of sub-regions ([0172]-[0174] wherein a surface area of a region can be determined by determining the surface areas of its sub-regions; or in one instance, by using equation 10 with all weights equal to 1); and
aggregating the determined proportions of tissue types and aggregating the tissue types into tissue classes, to determine one or more of (a) an aggregated surface area occupied by each tissue class; and (b) an aggregated proportion of the surface area of the feature occupied by each tissue class ([0173] wherein, in one instance of the disclosed equation, the area of [a region of interest] can be determined by having all the weights equal to 1 indicating the aggregation Yellow, Red, and Black tissue types [or classes]; [0044]-[0045], [0151] wherein necrotic tissues can be interpreted as non-viable tissues,  [in contrast to viable tissues]).
Regarding Claim 10, Pedersen in view of Mashburn, and further in view of Plaza, discloses all the elements of Claims 1 and 9, as stated above. Pedersen further teaches the method of claim 9 wherein the tissue classes include a viable tissue class and a non-viable tissue class ([0044]-[0045], [0151] wherein necrotic tissues, which can be interpreted as non-viable tissues, are classified [in contrast to viable tissues]).
Regarding Claim 11, Pedersen in view of Mashburn discloses all the elements of Claim 1 as stated above. Pedersen further teaches the method of claim 1 wherein the feature is a wound and the surface area is a wound bed area ([0050] wherein a method of wound assessment is introduced by capturing an image of a body part including a wound area).
Regarding Claim 40, Pedersen further teaches the method of claim 1 wherein the step of receiving the user input manually adjusting the one or more of the identified sub-regions includes: 
displaying, via a user interface, data indicative of at least the one or more of the identified sub-regions … (see Pedersen, Fig. 1 wherein the results of segmentation are presented on the user interface).
Pederson as modified by Mashburn in Claim 1 is silent to the method of claim 1 wherein the step of receiving the user input manually adjusting the one or more of the identified sub-regions includes receiving, via the user interface, a user manipulation of the displayed data [to be adjusted].
Mashburn further teaches receiving, via the user interface, a user manipulation of the displayed data [to be adjusted] (Page 12, Fig. 2, wherein segments are manually added/deleted and automatic segmentation is done after manual manipulations; Page 4 wherein the algorithm is implemented using Python  and other software-based tools [to be run on a processing unit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of information, as taught by Pedersen, to include receiving, via the user interface, a user manipulation of the displayed data, like taught by Mashburn, to achieve the needed accuracy by user interactions (see Mashburn, Pages 1-2).
Regarding Claim 42, Pedersen in view of Mashburn discloses all the elements of Claim 1 as stated above. Pedersen further teaches the method of claim 1 wherein the method further comprises monitoring trends in tissue type area or proportions over time [0171]-[0174], [0161]-[0162] wherein a healing score based on several factors including wound area size, red tissue size, yellow tissue size, and black tissue size is monitored over time in multiple visits). 
Regarding Claim 43, Pedersen in view of Mashburn discloses all the elements of Claim 1 as stated above. Pedersen further teaches the method of claim 1 wherein the method further comprises displaying tissue type area or proportions, or tissue class area or proportions ([0044]-[0045], wherein the color segmentation is used to determine tissue types such as healing or inflamed and tissue classes by indicating necrotic tissue, in contrast with viable one; Fig. 1, wherein the final results are presented through a user interface). 
Regarding Claim 44, Pedersen discloses a method of assessing a feature on a patient's skin surface, ([0050] wherein a method of wound assessment is introduced by capturing an image of a body part including a wound area), including: 
i. receiving a three-dimensional data set representative of the patient's skin surface; ([0041]-[0042], [0046] wherein the patient or caregiver capture images of the foot ulcer; [0054] wherein an image of a body part [which can be interpreted as a three-dimensional object] is captured; Fig.1, #15); 
ii. determining a boundary of the feature in the three-dimensional data set; (Fig. 1, #29; [0054]); 
iii. determining with a processor a three-dimensional surface area of the feature within the boundary; ([0040] wherein a smartphone can be used collaboratively with a laptop for image analysis; [0042]-[0043] wherein the captured image obtained by a smart phone is analyzed and down-samples for faster processing, and the boundary of the wound area is determined); and 
iv. identifying a plurality of sub-regions within the boundary ([0054] wherein a plurality of sub-regions [segments] within the boundary is determined) and identifying one or more tissue types in each sub-region ([0149]-[0152] wherein a color segmentation method classifies the tissue in a region of interest into yellow, black, red, or mixed tissue types in which red tissues are viewed as being in inflammatory, proliferation, or mutation phase; yellow tissues indicate the infected tissues or tissues that contain slough; and black tissues indicate necrotic areas [which can be interpreted as dividing the wound based on colors, as an indicative of tissue types, into subregions or sub-sets of sub-regions as new regions]).
However, Pedersen is silent to the step of identifying the plurality of sub-regions where it includes receiving, via a user interface, a user input manually identifying one or more of the plurality of sub-regions; and    automatically identifying, with a processor, one or more others of the plurality of sub-regions.
Mashburn discloses a method of identifying a plurality of sub-regions that includes receiving, via a user interface, a user input manually identifying one or more of the plurality of sub-regions; and    automatically identifying, with a processor, one or more others of the plurality of sub-regions (Page 12, Fig. 2, wherein segments are manually added/deleted and automatic segmentation is done after manual manipulations; Page 4 wherein the algorithm is implemented using Python  and other software-based tools [to be run on a processing unit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the identified sub-regions, as taught by Pedersen, and adjust the identified sub-regions, like taught by Mashburn, to achieve the needed accuracy by user interactions (see Mashburn, Pages 1-2).

Claim 4 is rejected under 35 U.S.C. 103 as obvious over Pedersen in view of Mashburn as applied to Claims 1 and 3, and further in view of Teicher (WO 2016/199134 A1). 
Regarding Claim 4, Pedersen in view of Mashburn discloses all the elements of Claims 1 and 3, as stated above. However, Pederson and Mashburn are silent to a thermal image data.
Teicher teaches the use of a thermal image data for image analysis ([0027] wherein a thermal camera is used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of identifying the plurality of sub-regions, as taught by Pederson, to include analyzing thermal image data, like taught by Teicher, in order to acquire additional information of the selected skin lesion (see Teicher [0027]).

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Pedersen in view of Mashburn as applied to Claim 1, and further in view of Plaza (Stephen M. Plaza et al., Minimizing Manual Image Segmentation Turn-Around Time for Neuronal Reconstruction by Embracing Uncertainty, PLOS ONE, Volume 7, Issue 9, September 2012).
	Regarding Claim 5, Pedersen in view of Mashburn discloses all the elements of Claim 1, as stated above. However, Pedersen and Mashburn are silent to the method of claim 1 wherein identifying the plurality of sub-regions includes receiving, via a user interface, a user input manually identifying the plurality of sub-regions.
	Plaza teaches a method of identifying the plurality of sub-regions by receiving, via a user interface, a user input manually identifying the plurality of sub-regions (Page 1, wherein the author introduces a manual image segmentation technique).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of identifying the plurality of sub-regions, as taught by Pedersen, to include receiving, via a user interface, a user input manually identifying the plurality of sub-regions, like taught by Plaza, in order to correct possible mistakes in automatic segmentation methods (see Plaza, Page 1).

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Pedersen in view of Mashburn as applied to Claim 1, and further in view of Papaioannou (US 2010/0121201 A1).
Regarding Claim 12, Pederson in view of Mashburn discloses all the elements of Claim 1. However, Pederson and Mashburn are silent to the method of claim 1 wherein the method further comprises capturing three-dimensional image data of the patient's skin surface and processing the captured image data to form the three-dimensional data set.
Papaioannou teaches the method of claim 1 wherein the method further comprises capturing three-dimensional image data of the patient's skin surface and processing the captured image data to form the three- dimensional data set ((Fig. 1; [0030]-[0038] wherein one or two cameras and a plurality of light beams are used to capture a three-dimensional image of the target area and a three-dimensional model of an object is formed; Fig. 11c-11g; Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, as taught by Pedersen in view of Mashburn, to further comprise capturing three-dimensional image data of the patient's skin surface and processing the captured image data to form the three- dimensional data set, like taught by Papaioannou, in order to evaluate existing wounds and determine the risk of developing new wounds (see Papaioannou, [0006]).

Claim 41 is rejected under 35 U.S.C. 103 as obvious over Pedersen in view of Mashburn as applied to Claim 1, and further in view of Kumar (K. Sundeep Kumar & B. Eswara Reddy, WOUND IMAGE ANALYSIS CLASSIFIER FOR EFFICIENT TRACKING OF WOUND HEALING STATUS, Signal & Image Processing : An International Journal (SIPIJ) Vol.5, No.2, Pages 15-27, April 2014).
Regarding Claim 41, Pedersen in view of Mashburn discloses all the elements of Claim 1, as stated above. However, Pedersen is silent to the method of claim 1 wherein the method further includes displaying the identified sub-regions and overlaying previously gathered data for one or more of the identified sub-regions.
Kumar teaches the method of claim 1 wherein the method further includes displaying the identified sub-regions and overlaying previously gathered data for one or more of the identified sub-regions (Page 23, Fig. 2 wherein a color-based wound image segmentation and overlapping transparent layer with segmented parts are introduced; Page 23-24, Section 4, wherein wound image analysis classifier is implemented by MATLAB; Page 25, Table 4 where overlays of segmented wound images are displayed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, as taught by Pederson in view of Mashburn, to include displaying the identified sub-regions and overlaying previously gathered data for one or more of the identified sub-regions, in order to develop an interactive tool for accurate assessment of the healing of the wound (see Kumar, Page 22, Section 3).

Response to Arguments
Applicant's arguments regarding 102 and 103 rejections filed on 15 July 2022 have been fully considered but they are not persuasive. Additionally, Applicant’s arguments with respect to some of the amended claims are moot in light of new grounds of rejection necessitated by amendments.
Regarding the objections, the objections are withdrawn in light of the amendments and Applicant’s remarks.
Regarding the rejections under 35 U.S.C. 112(a) and 112(b), the rejections have been updated in light of amendments. Applicant also amends Claim 45 to recite “based at least in part on the identified tissue types, determining and displaying an indicator of complexity of the feature,” and accordingly, Applicant further alleges that “a person of ordinary skill in the art would understand that a wound including only a single tissue type within its boundary could be considered to have a low complexity … [and] a wound including several different tissue types within its boundary could be considered to be more complex.” (see Applicant’s Remarks, Pages 8-9). Examiner respectfully disagrees. The aforementioned interpretations/definitions of “an indicator of complexity” are provided by the Applicant in the Remarks filed in response to the first Office action. Notably, the determination of complexity based on “the identified tissue types” with no further explanations cannot be defined as assessing “a single tissue” or “several different tissue types” within the wound boundary and making a relationship between the number of tissue types and the complexity as noted by the Applicant.  Accordingly, the Applicant is encouraged to amend Claim 45 to recite such definitions of complexity if such definitions/limitations are supported by the original disclosure of the instant Application.
Regarding the rejections under 35 U.S.C. 101, Applicant states that the rejected claims do not recite a mental process. In particular, Applicant alleges that the limitations under Claim 1 do not recite a mental process as the limitations can “be done with a pencil and paper, but it would be impractical to do so, and therefore could not be ‘practically performed in the human mind.’” (Applicant’s Remarks, Pages 10-11). Examiner respectfully disagrees. In response examiner directs the attention of the Applicant to details provided under relevant rejections under 35. U.S.C. 101 stated above. For instance, regarding Claim 1, a user can visually inspect a region of interest on patient’s skin from various angles, mentally determine in his/her mind the boundary of the feature and surface area, identify sub-regions; or identify the tissue types. As such, the claim is directed to the “Mental Processes” grouping of abstract ideas. Furthermore, in light of explanations and details provided under 101 rejections stated above, additional limitations in the claims neither integrates the judicial exception into a practical application nor amount to significantly more than the judicial exception.
Regarding rejections under 35 U.S.C. 102 and 35 U.S.C. 103, Applicant mainly relies on the limitations “receiving a three-dimensional data set,” “determining a boundary … in the three-dimensional data set,” and “determining  … a three-dimensional surface area … within the boundary,“ and alleges that the references fail to disclose the aforementioned limitations. In particular, Applicant states that a “three dimensional data set” requires “three spatial dimensions.” (see Remarks, arguments regarding 102 and 103 rejections). Examiner respectfully disagrees. A person of ordinary skill in the art would appreciate that collecting data including an image with pixel locations and corresponding RGB values can be considered as a three-dimensional data set. Examiner further directs the attention of the Applicant to further clarifications as provided under Claims 1 and 45 explaining how the references teach the limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 4115                               

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793